Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
 
The application has been amended as follows: claims 1-7, and 9-12 remain pending in the application and considering as below and claim 8 canceled. 
Applicant's amendments to the claims overcome the drawing objections and the 112 rejections previously set forth in the Office Action mailed 08/06/2021.
EXAMINER’S AMENDMENT 
A telephone call was made to Brendan Dix on 11/08/2021 to discuss current languages in the claimed invention, and the examiner’s amendments based on the claim set filed on 10/31/2021. Applicant authorized and approved the examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been approved as following:
Claim 1 has been amended to read:
-- A table saw and miter saw combination apparatus comprising:
a table housing, the table housing having a table front side opposite a table back side, a table left side opposite a table right side, and a table top side opposite a bottom side defining a table inside, the table top side having a table blade slot extending through to the table inside, the table blade slot being elongated;

a table fence coupled to the table housing, the table fence being slidably coupled to a table front edge and a table back edge of the table top side;
a pair of rulers coupled to the table housing, the pair of rulers being coupled to the table front edge and the table back edge, the pair of rulers being parallel to each other and perpendicular to a longitudinal axis of the table blade slot;
a miter housing coupled to the table housing, the miter housing having an open miter front side, a miter back side, a miter left side, a miter right side, a miter top side, and a miter bottom side, the miter right side being coupled to the table left side, the miter top side having a base cutout
a miter base coupled to the miter housing, the miter base being pivotably coupled within the base cutout, the miter base having a miter blade slot extending therethrough;
a miter fence coupled to the miter housing, the miter fence being coupled to the
miter top side adjacent the miter base; and
a miter saw coupled to the miter housing, the miter saw having a miter arm pivotably coupled to the miter back side adjacent the miter top side, the miter saw having a miter handle coupled to a distal end of the miter arm, the miter handle having a power trigger,
wherein the miter top side has a top notched portion for pivoting a handle portion of the miter base and a back notched portion for receiving and coupling a pivotal portion, wherein the miter top side is coupled on top of the miter left side and the miter right side and wherein the top and back notched portions are offset.
Claim 2 has been amended to read:
-- The table saw and miter saw combination apparatus of claim 1 furtherthe top notched portion extending from a miter front edge of the miter top side and a round rotator portion, the miter base having a round main portion rotatably coupled within the rotator portion and the handle portion extending from the round main portion within the top notched portion, the handle portion having an angle lock knob.--
Claim 12 has been amended to read:
--A table saw and miter saw combination apparatus comprising:
a table housing, the table housing having a table front side separated from a table back side, a table left side separated from a table right side, and a table top side separated from a bottom side defining a table inside, the table top side having a table blade slot extending through to the table inside, the table blade slot being elongated, the table front side having an adjustment slot extending through to the table inside;
a table saw coupled to the table housing, the table saw being coupled within the table inside and having a table blade extending through the table blade slot, the table saw having a power switch coupled to the table front side, the table saw having a table adjustment handle extending through the adjustment slot;
a table fence coupled to the table housing, the table fence being slidably coupled to a table front edge and a table back edge of the table top side;
a table guard coupled to the table saw, the table guard being coupled to the table top side adjacent the table blade slot, the table guard being a truncated semicircle;
a pair of rulers coupled to the table housing, the pair of rulers being coupled to the table front edge and the table back edge, the pair of rulers being parallel to each other and perpendicular to a longitudinal axis of the table blade slot;
a miter housing coupled to the table housing, the miter housing having an open miter front side, a miter back side, a miter left side, a miter right side, a miter top side, and a miter bottom side, the miter right side being coupled to the table left side, the miter top side having a base cutout, the base cutout having a top notched portion extending from a miter front edge of the miter top side and a round rotator portion, the top notched portion having a perpendicular section and an angled section, the miter bottom side having a trapezoidal bottom notched portion
a miter base coupled to the miter housing, the miter base having a round main portion rotatably coupled within the rotator portion and a handle portion extending from the main portion within the top notched portion, the handle portion having an angle lock knob, the miter base having a miter blade slot extending therethrough;
a storage shelf coupled to the miter housing, the storage shelf being coupled to the miter back side, the miter left side, and the miter right side;
a miter fence coupled to the miter housing, the miter fence being coupled to the miter top side adjacent the miter base; and
a miter saw coupled to the miter housing, the miter saw having a miter arm pivotably coupled to the miter back side adjacent the miter top side, the miter saw having a miter handle coupled to a distal end of the miter arm, the miter handle having a power trigger, the miter saw having a motor housing coupled to the miter arm, a miter blade coupled to the motor housing, and a miter guard coupled around the miter blade, the miter saw having a laser light coupled to the miter guard,
wherein the miter top side has the top notched portion for pivoting the handle portion of the miter base and a back notched portion for receiving and coupling a pivotal portion, wherein the miter top side is coupled on top of the miter left side and the miter right side and wherein the top and back notched portions are offset.--
Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Allowable Subject Matter
Claims 1-7 and 9-12 are allowed.
The following is a statement of reasons for allowance: the independent Claims 1 and 12 are free of the prior art because the prior art does not teach or suggest both table saw and miter saw that are built-in a single cabinet or table with saw blades of the table saw and the miter saw transverse to front and rear edges of a table top, a table top having a cutout including a top notched portion for pivoting a handle portion of the miter saw base being offset with a back notched portion for receiving and coupling a pivotal portion of the miter saw, and a miter top side is coupled on top of left and right miter housing sides, with other structures of the miter saw and table saw, as set forth in claims 1 and 12.
The closest art (art of record) Murphy (US 4335765) shows a table saw and a miter saw are built-in a single table, but both saw blades of the table saw and the miter saw are not positioned transverse to front and rear edges of a table top, a miter top side (miter top table) does not have a top notched portion of the miter saw for pivoting a handle portion of a miter base being offset with a back notched portion for receiving and coupling a pivotal portion of the miter saw and the miter top side is not coupled on top of  left and right miter housing sides.
Roman (US 5863052), Jessop (US 2020/0122352), Cona (US 7647956, USD588773) each shows a table saw and a miter saw are built-in a single table, but both saw blades of the table saw and the miter saw are not positioned transverse to front and rear edges of a table top, a miter top side (miter top table) does not have a top notched portion of the miter saw for pivoting a handle portion of a miter base being offset with a back notched portion for receiving and coupling a pivotal portion of the miter saw and the miter top side is not coupled on top of  left and right miter housing sides.
Thus, none of art of record by themselves or in combination with the other prior art cited teach or suggest the claimed invention set forth in claims 1 and 12. 
Thus, Claims 2-7 and 9-11 are considered to contain allowable subject matter due to their dependency on claims 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAT CHIEU Q DO whose telephone number is (571)270-1522.  The examiner can normally be reached on 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANDREA WELLINGTON can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NHAT CHIEU Q DO/Examiner, Art Unit 3724                                                                                                                                                                                                        11/5/2021